DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 05/17/2022 has been entered and fully considered. Claims 1-2, 4-10 remain pending in the application, where the independent claims have been amended. New claims 12-14 have been added.


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 101 and 112 rejections of the pending claims set forth in the non-final office action mailed on 2/18/2022. The above rejections are therefore withdrawn.
3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of different teachings from the same references used in the previous office action under a USC 103 rationale. The new limitations are addressed in the rejections here under in more details.


Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 1-2, 4-9, 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marinkovich et al. (PGPUB No. 2012/0321759).

As to amended claim 1, and claim 13, Marinkovich teaches a fluorescence polarization measurement system comprising: a fluorescent image analyzer (Figs. 1-2, 47, 58, 129-133B, 134, 155 and their equivalents in the other figures, and Abstract) comprising: a light source (¶ 930 for ex.); a dichroic mirror (¶ 940, 1027); a polarization adjuster (¶ 79-81, 108; necessary to the use of polarized light sources with polarizers either inside or outside the light source); and an image sensor (abstract, ¶65, 67-69, 89 for ex.), wherein the fluorescent image analyzer is structured to obtain a reference fluorescent-sample image and a subject fluorescent-sample image captured by the image sensor using the dichroic mirror (¶ 430, 519 for ex. for the reference images and ¶ 1188-1199, 1422 for ex. for the subject images), 
wherein the reference fluorescent-sample image is an image obtained by illuminating a reference fluorescent sample, about which relation of 10in-plane fluorescence intensities is known with linearly polarized light transmitted through the polarization adjuster from the light source (¶ 347 for ex.; the system uses collimators so that the light intensity distribution is uniform, i.e. known and controlled) and capturing a first predetermined polarization component of fluorescence from the reference fluorescent sample, wherein the subject fluorescent-sample image is an image obtained by illuminating a subject fluorescent sample with linearly polarized light and 15capturing the first predetermined polarization component of fluorescence from the subject fluorescent sample (¶ 67-81, 104, 108, 112, 364, 418, 430, 444 for ex.), and 
wherein the fluorescent image analyzer is structured to determine correction coefficients to correct non-uniformity in measurement of light intensities among pixels of a captured image using 20the reference fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample image using the correction coefficients and (Claim 13) wherein the correction coefficients are determined separately for individual pixels (¶ 90, 476-477, 634-638, 649, 720, 899, 1720-1723 for ex.; offset corrections is implemented, i.e. offsets need to be obtained and used to correct the light intensities of the pixels).
	Marinkovich does not teach some of the components to be in different preferred embodiments and that the polarization adjuster needs to be between the light source and the dichroic mirror. 
	However, since Marinkovich does not teach away from using all these components in a same embodiment, and since the light source is taught to be polarized, i.e. the polarization adjuster may be closer to the light source than the other components, one with ordinary skill in the art would find it obvious to dispose the adjuster between the light source and the dichroic mirror that is, in any case, suggested to be closer to the sensor or camera (¶940 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Marinkovich according to general optical measurement requirements so that all the claimed components be used in one embodiment, with the advantage of optimally measure and correct the image offsets of the optical system; and that the polarization adjuster needs to be between the light source and the dichroic mirror, with the advantage of effectively and more correctly comparing the fluorescence from the reference and subject samples.

As to claim 2,  Marinkovich teaches the fluorescence polarization measurement system according to claim 1.
Marinkovich does not teach expressly wherein the 25in-plane intensity of fluorescence from the reference fluorescent sample is uniform.
However, Marinkovich teaches using collimated fluorescent illumination light beams, i.e. uniform when illuminating the reference sample and subject (¶ 347 for ex.). One with ordinary skill in the art would find it obvious to use such collimation for the fluorescence intensity generated by the reference sample and the subject sample for ease of intensity comparison (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to general optical measurement requirements so that the 25in-plane intensity of fluorescence from the reference fluorescent sample is uniform, with the advantage of effectively and more correctly comparing the fluorescence from the reference and subject samples.


As to claim 4, Marinkovich teaches the fluorescence polarization measurement system according to claim 1.
Marinkovich does not teach expressly wherein the fluorescent image analyzer is structured to store reference 5fluorescent-sample images obtained by capturing a plurality of polarization components including the first predetermined polarization component and subject fluorescent-sample images obtained by capturing the plurality of polarization components, and wherein the one or more processors are configured to correct each of 10the subject fluorescent-sample images obtained by capturing the plurality of polarization components using correction coefficients based on a reference fluorescent-sample images obtained by capturing the corresponding same polarization component.
	However, Marinkovich teaches in multiple embodiments, such as in ¶ 80 , 417 for ex., the necessity of measuring and controlling the degree, orientation of the polarization of the lights detected, i.e. reference and subject, in addition to the other parameters of the emitted lights (claim 4) in view of the calibration (¶ 90, 476, 649, 720, 899, 1720-1723 for ex.). Choosing the polarization of the reference and the subject to be predetermined as the same would be obvious to one with ordinary skill in the art because of limited genus of beams linear polarizations (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered) and to be able to compare comparable polarizations.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to general optical considerations so that the first predetermined polarization component and the second predetermined 41polarization component are the same polarization component; wherein the one or more storage devices store reference 5fluorescent-sample images obtained by capturing a plurality of polarization components including the first predetermined polarization component and subject fluorescent-sample images obtained by capturing the plurality of polarization components, and wherein the one or more processors are configured to correct each of 10the subject fluorescent-sample images obtained by capturing the plurality of polarization components using correction coefficients based on a reference fluorescent-sample images obtained by capturing the corresponding same polarization component, with the advantage of effectively and more correctly comparing the fluorescence from the reference and subject samples.

15As to claim 5, Marinkovich teaches the fluorescence polarization measurement system according to claim 1, wherein the fluorescent image analyzer is structured to correct light intensities of the pixels of the subject fluorescent-sample image using background correction coefficients (¶ 476 for ex.).  

As to claim 7, Marinkovich teaches the fluorescence polarization measurement system according to claim 1, wherein the one or more processors are configured to determine light intensities of the pixels in the reference fluorescent-sample image based on a predetermined fitting 42function (Figs. 151-153; ¶ 879, 908, 1676-1681 for ex.; fitting and regressions are considered for the detected signals).  

As to claims 6, 8, Marinkovich teaches the fluorescence polarization measurement system according to claim 1.	 
Marinkovich does not teach expressly wherein the fluorescent image analyzer is structured to: determine background light intensities in the region other than a region of the subject fluorescent sample in the subject fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample 25image based on the background light intensities; (Claim 8) wherein the fluorescent image analyzer is structured to: 5detect fixed-pattern noise of an image sensor from the pixels of the reference fluorescent-sample image and the pixels of the subject fluorescent-sample image based on a predetermined threshold for image sensor noise; exclude pixels having noise from the reference fluorescent-sample 10image in determining the correction coefficients; and exclude pixels having noise from the subject fluorescent-sample image in determining light intensities of the pixels of the subject fluorescent-sample image.
However, Marinkovich teaches optimizing noise rejections processes to increase the SNR in the signals acquired (¶ 793-794). Among the noises to be rejected, the background noise, or baseline noise (¶ 77 for ex.), is known to anyone with ordinary skill in the art and therefore, its elimination would be obvious in the process of correcting the pixels light intensities (MPEP 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovich according to general optical considerations so that the one 20or more processors are configured to: determine background light intensities in the region other than a region of the subject fluorescent sample in the subject fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample 25image based on the background light intensities; wherein the one or more processors are configured to: 5detect fixed-pattern noise of an image sensor from the pixels of the reference fluorescent-sample image and the pixels of the subject fluorescent-sample image based on a predetermined threshold for image sensor noise; exclude pixels having noise from the reference fluorescent-sample 10image in determining the correction coefficients; and exclude pixels having noise from the subject fluorescent-sample image in determining light intensities of the pixels of the subject fluorescent-sample image, with the advantage of optimizing the pixel error correction.

15As to claim 9, Marinkovich teaches the fluorescence polarization measurement system  according to claim 4 (see rejection of claim 4).
Moreover Marinkovich teaches the system further comprising a polarization camera including the image sensor and polarizing filters each configured to transmit one of the plurality of polarization components, wherein the fluorescent image analyzer is structured to control the 20polarization camera to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components (¶ 65, 68, 80, 348, 419 for ex.), and wherein measurement periods to acquire the reference 25fluorescent-sample images and the subject fluorescent-sample images by capturing the plurality of polarization components have the same length (¶ 498, 1202-1204 for ex).  

13- Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marinkovich in view of Betzig et al. (PGPUB No. 2015/0362713).

As to claim 10, Marinkovich teaches a fluorescence polarization measurement system according to claim 4 (see rejection of claim 4).
Moreover Marinkovich teaches43 10wherein the measurement periods to acquire the reference fluorescent-sample images and the subject fluorescent-sample images by capturing the plurality of polarization components have the same length (¶ 498, 1202-1204 for ex).  
Marinkovich does not teach expressly the system further comprising a polarizing beam splitter configured to split light into the plurality of polarization components; and a plurality of imaging devices each disposed to receive one of the plurality of polarization components, 5wherein the fluorescent image analyzer is structured to control the plurality of imaging devices to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components.
However, in a similar field of endeavor, Betzig teaches an optical system (Abstract and Figs. 1-12 and ¶ 64, 99) wherein a polarizing beam splitter (132) is used to separate the fluorescence into two perpendicularly polarized signals onto detectors (136 and 138).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to Betzig’s suggestions so that a polarizing beam splitter configured to split light into the plurality of polarization components; and a plurality of imaging devices each disposed to receive one of the plurality of polarization components, 5wherein the fluorescent image analyzer is configured to control the plurality of imaging devices to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components, with the advantage of optimizing the differently polarized fluorescence images .

13- Claims 12, 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marinkovich in view of Wada et al. (PGPUB No. 2002/0009711).

As to claim 12, Marinkovich teaches the fluorescence polarization measurement system according to claim 1.
Marinkovich does not teach expressly wherein the fluorescent image analyzer is structured to obtain a first reference fluorescent6 Appln. No.: 17/008,910sample image of a linear polarization component perpendicular to a polarization direction of an excitation light and a second reference fluorescent-sample image of a linear polarization component parallel to a polarization direction of the excitation light.  
However, in a similar field of endeavor, Wada teaches optically monitoring molecular properties (Abstract and Figs. 1-5) with similar apparatuses as the claimed apparatus of claim 1 (See Fig. 4) and so that the fluorescent image analyzer is structured to obtain a first reference fluorescent6 Appln. No.: 17/008,910sample image of a linear polarization component perpendicular to a polarization direction of an excitation light and a second reference fluorescent-sample image of a linear polarization component parallel to a polarization direction of the excitation light (¶ 67 for ex.)
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to Wada’s suggestions so that the fluorescent image analyzer is structured to obtain a first reference fluorescent6 Appln. No.: 17/008,910sample image of a linear polarization component perpendicular to a polarization direction of an excitation light and a second reference fluorescent-sample image of a linear polarization component parallel to a polarization direction of the excitation light, with the advantage of optimizing analyze the polarization properties of the fluorescence emitted by the reference and the sample.

As to claim 14, Marinkovich teaches the fluorescence polarization measurement system according to claim 1.
Marinkovich does not teach expressly further comprising a second polarization adjuster different from the polarization adjuster, wherein the second polarization adjuster is between the image sensor and the dichroic mirror, and wherein the second polarization is a liquid crystal cell, even though it teaches using polarization sensitive sensing systems to discriminate between the detected emission polarizations (¶ 64, 67, 69, 74-81, 101, 342, 264, 390, 416 for ex.).
In addition, in a similar field of endeavor, Wada teaches optically monitoring molecular properties (Abstract and Figs. 1-5) with similar apparatuses as the claimed apparatus of claim 1 (See Fig. 4) and so that further comprising a second polarization adjuster different from the polarization adjuster, wherein the second polarization adjuster is between the image sensor and the dichroic mirror (element 410 between filter 408 and detectors 412/414). The combination of Marinkovich and Wada fails to teach wherein the second polarization is a liquid crystal cell. However, one with ordinary skill in the art would find it obvious to chose Wada’s element 410 as the species element of a liquid crystal cell from the limited genus of polarization analyzers/polarizers (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered). 
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovich according to Wada’s suggestions so that further comprising a second polarization adjuster different from the polarization adjuster, wherein the second polarization adjuster is between the image sensor and the dichroic mirror, and wherein the second polarization is a liquid crystal cell, with the advantage of effectively analyzing the polarization properties of the fluorescence emitted by the reference and the sample.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886